By writ dated August 6, 1917, the plaintiff sued to recover the sum of four hundred and seventeen dollars and fifty cents which he claimed to be due to him as wages for his personal labor, and for board and materials performed and furnished the defendant by the plaintiff at the former’s request. The defendant denied liability, and asserted upon trial at the Androscoggin session in April, 1918, that-previously to the commencement of the suit, he had already fully paid the defendant for all that he had done. The jury returned a verdict for the defendant, and the case is here on plaintiff’s motion for a new trial. No sufficient reason is perceived why the motion should be granted. Motion overruled. Newell & Woodside, for plaintiff. Pulsifer & Ludden, for defendant.